FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                 March 21, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                   TENTH CIRCUIT



 JAUMON MONDELL OKYERE, SR.,

                 Petitioner - Appellant,                No. 12-5214
          v.                               (D.C. No. 4:09-CV-00335-TCK-TLW)
 JAMES RUDEK, Warden,                                 (N.D. Oklahoma)

                 Respondent - Appellee.


               ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Applicant Jaumon Mondell Okyere, an Oklahoma state prisoner, filed a pro

se application for relief under 28 U.S.C. § 2254 in the United States District

Court for the Northern District of Oklahoma. The district court denied his

application. Proceeding pro se and in forma pauperis, Applicant now seeks a

certificate of appealability (COA) from this court to allow him to appeal the

district court’s decision. See 28 U.S.C. § 2253(c)(1)(A) (requiring COA to appeal

denial of § 2254 relief). We deny the application for a COA and dismiss the

appeal.

I.    BACKGROUND

      After a jury convicted Applicant of first-degree murder and child neglect,

he was sentenced to life imprisonment without parole on the murder count and to
25 years’ imprisonment on the child-neglect count. On direct appeal the

Oklahoma Court of Criminal Appeals (OCCA) affirmed the murder conviction but

reversed the child-neglect conviction. Applicant unsuccessfully sought

postconviction relief in Oklahoma court.

      Applicant then filed his § 2254 application, raising seven claims that had

been rejected by the OCCA on direct appeal: (1) ineffective assistance of

counsel; (2) improper denial of the public defender’s motion to withdraw based

on a conflict of interest arising because another attorney in the public defender’s

office had earlier represented Applicant’s codefendant; (3) improper testimony of

a representative of U.S. Cellular beyond his field of expertise; (4) cumulative

error; (5) improper excusal of jurors for cause without inquiring why they felt that

they could not be fair; (6) improper jury instruction that Applicant’s trial

witnesses had given prior inconsistent statements; and (7) repeated improper

grants of the state’s motions to continue over Applicant’s objection. Applicant

raises the first four claims in this court.

      Applicant also raises two new claims: (1) insufficient evidence to

corroborate his accomplice’s testimony and therefore insufficient evidence of

guilt; and (2) interference by state officials or prison authorities with inmate mail,

thereby denying him his right to appeal the trial court’s rejection of his collateral

attack. But those claims have been waived by Applicant’s failure to raise them in




                                              -2-
district court. See Parker v. Scott, 394 F.3d 1302, 1307 (10th Cir. 2005) (grounds

for relief not raised in the district court are waived).

II.   DISCUSSION

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard

requires “a demonstration that . . . includes showing that reasonable jurists could

debate whether (or, for that matter, agree that) the [application] should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

provides that when a claim has been adjudicated on the merits in a state court, a

federal court can grant habeas relief only if the applicant establishes that the

state-court decision was “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the

United States,” or “was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C.

§ 2254(d)(1), (2). “AEDPA’s deferential treatment of state court decisions must

be incorporated into our consideration of [Applicant’s] request for [a] COA.”

Dockins v. Hines, 374 F.3d 935, 938 (10th Cir. 2004).




                                           -3-
      The district court carefully considered the four claims properly raised in

this court. First, the district court concluded that Applicant was not denied

effective assistance of counsel because Applicant had failed to show “that the

result of his trial would have been different but for trial counsel’s alleged

deficient performance.” R., Vol. II at 489 (Op. & Order at 21, Okyere v. Rudek,

No. 4:09-CV-00335-TCK-TLW (N.D. Okla. Dec. 7, 2012), ECF No. 68). See

Strickland v. Washington, 466 U.S. 668, 691–92 (1984). Second, the court ruled

that the trial court adequately inquired into the alleged conflict of interest and

properly concluded, based on assurances from the public defender, that there

would be no actual conflict of interest. Third, the court held that the OCCA did

not unreasonably apply federal constitutional law in holding that the challenged

witness, an engineer with six years’ experience at U.S. Cellular, was qualified to

testify about cell-tower routing. And fourth, the court ruled that there was no

cumulative error because there were not multiple errors. Reasonable jurists

would not debate the district court’s dismissal of these claims.




                                          -4-
III.   CONCLUSION

       We DENY Applicant’s Motion of January 28, 2013, and his application for

a COA, and we DISMISS the appeal.

                                    ENTERED FOR THE COURT


                                    Harris L Hartz
                                    Circuit Judge




                                      -5-